Case 1:20-cv-09779-LTS-KHP Document 30 Filed 12/12/20 Page 1of2

BakerHostetler

Bakers Hostetler LLP

45 Rockefeller Plaza
New York, NY 10111

T 212.589.4200
F 212.589.4201
www.bakerlaw.com

Tiffany A. Miao
direct dial: 212.589.4266
tmiao@bakerlaw.com

December 12, 2020

VIA ECF

Hon. Laura Taylor Swain

United States District Court, MEMO ENDORSED
Southern District of New York

500 Pearl St.

New York, NY 10007-1312

 

Re: Intrepid Financial Partners, LLC v. Antonio C. Fernandez, Case No.: 1:20-cv-09779
Dear Judge Swain:

We represent plaintiff Intrepid Financial Partners, LLC in the above-referenced matter.
Pursuant to your Honor’s Individual Practice Rule A.5, we respectfully submit this letter motion
to correct inadvertent filings and request that the Court (1) seal the Memorandum of Law in
Support of the Motion for Preliminary Injunction, ECF No. 44; (2) seal the Declaration of Hugh
“Skip” McGee in Support of the Motion for Preliminary Injunction, ECF No. 45; permit plaintiff
to file the following:

- The redacted version of the Memorandum, ECF No. 46, and file under seal an unredacted
version;

- The redacted version of the Declaration of Hugh “Skip” McGee, ECF No. 47, and file
underseal an unredacted version;

- The redacted version of the Declaration of Christopher F. Winchenbaugh and
accompanying Exhibits A, B, C, D, and E, ECF Nos. 49, 49-1, 49-2, 49-3, 49-4, 49-5;
and file under seal unredacted versions;

- The redacted version of the Declaration of John Siegal and accompanying Exhibits 1 and
2, ECF Nos. 48, 48-1, 48-2, and file under seal unredacted versions.

Atlanta Chicago Cincinnati Cleveland Columbus Costa Mesa Dallas Denver Houston
Los Angeles New York Orlando Philadelphia San Francisco Seattle Washington, DC Wilmington
Case 1:20-cv-09779-LTS-KHP Document 30 Filed 12/12/20 Page 2 of 2

Hon. Laura Taylor Swain
December 12, 2020
Page 2

The information plaintiff seeks to redact in the referenced documents is narrowly tailored
to sensitive non-public information including proprietary information, trade secrets, and
personal financial compensation, pursuant to the Stipulation and Protective Order entered into by
the parties, ECF No. 37, para. 1, and consistent with Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 119-20 (2d Cir. 2006); see also Encyclopedia Brown Prods., Ltd. v. Home Box Office,
Inc., 26 F. Supp. 2d 606, 612 (S.D.N-Y. 1998) (“Potential damage from release of trade secrets is
a legitimate basis for sealing documents...”’).

Counsel has conferred with defendant, and defendant consents to plaintiff's request. In
addition, the parties have agreed that with respect to filing confidential information on the public
docket, the parties have agreed to abide by the confidentiality designations on documents/
materials as designated by the producing party, up and until the parties have had an opportunity
to confer on this issue. Each party reserves their right to challenge any confidentiality

designations.

Accordingly, plaintiff respectfully requests that the Court grant its application and enter
an order allowing the redactions filed.

Sincerely,
Tiffany A. Miao

ce: Tina Solis, Esq.
Daniel Schnapp, Esq.

Christina Kurow, Esq.

John Siegal, Esq.

For the reasons stated above, the foregoing redaction (and
corollary sealing) requests are granted with the exception of
the request to redact and seal the material highlighted in
paragraphs | to 4 and 6 of DE#53. The sealed material shall
be access-restricted to parties (plaintiff and defendant) only.
Plaintiff shall re-file a public version of DE#53 with the
redactions on paragraphs | to 4 and 6 removed. The Clerk of
Court is respectfully directed to restrict access to Docket Entry
Nos. 44 and 45 to the parties (plaintiff and defendant) only.
DE#S0 resolved.

SO ORDERED.

12/14/2020

/s/ Laura Taylor Swain, USDJ
